Citation Nr: 1612468	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-25 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to May 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Veterans Affairs (VA) Regional Office (RO).

This case was brought before the Board in June 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining additional VA treatment records, providing the Veteran a new VA audiology examination, and obtaining an addendum medical opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss did not manifest in active service or within one year thereafter and any current bilateral hearing loss is not otherwise etiologically related to such service.

2. Renal cell carcinoma did not manifest during active service or within one year thereafter and any current renal cell carcinoma is not otherwise etiologically related to such service, including in-service exposure to herbicide.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).

2. Renal cell carcinoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1116(a), 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a November 2011 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in February 2012, July 2013 with September 2015 addendum, and October 2015.  The Board finds the examinations with addendum adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and, viewed in combination, provide adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, certain chronic disabilities, listed under 38 C.F.R. § 3.309(a), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tumors, malignant, or of the brain or spinal cord or peripheral nerves is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Tumor, malignant, would include the Veteran's renal cell carcinoma therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  
  
Moreover, in an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

II. Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  Specifically, he asserts that he was provided inadequate hearing protection during his active-duty years as a helicopter pilot.  June 2012 Notice of Disagreement.  The Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  The Veteran's has described exposure to acoustic trauma consistent with what would be expected of someone performing the duties of a helicopter pilot without proper hearing protection.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records indicate the Veteran was provided audiology evaluations just prior to the start of active duty, at discharge, and multiple other times throughout his period of active duty service.  A review of the results of these evaluations shows no evidence of a hearing loss disability for VA purposes.

Post-service, there is no evidence of hearing disability until a February 2012 VA audiological examination.  At that examination auditory thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
30
55
65
Left
20
15
25
55
60
 
Speech discrimination scores were reported to be 92 percent for the right ear and 100 percent for the left ear.  

The test results establish the existence of a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  As this examination shows a current disability and in-service injury has been conceded, i.e. the in-service noise exposure, the remaining question is whether there is a causal relationship between two.  

In regards to this issue, the February 2012 VA audiologist indicated the Veteran's hearing loss is less likely than not caused by or a result of an event in military service.  The basis of this conclusion was the numerous hearing tests conducted during the Veteran's period of active duty service all showing normal hearing thresholds.  More importantly, the hearing test conducted at the time of the Veteran's discharge from active service also showed normal hearing thresholds.  

As the examiner did not directly address the conceded in-service noise exposure in the rational for his conclusion the Board remanded for another examination and opinion.  The Veteran was again examined by a VA audiologist in October 2015.  Following examination, the audiologist stated the "Veteran's hearing thresholds at time of entrance and separation were within normal limits.  According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'  Therefore, it is my opinion that the Veteran's current bilateral hearing loss is less likely than not related to military noise exposure."

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current bilateral hearing loss and in-service acoustic trauma.  The Board acknowledges the Veteran's own assertion the in-service noise exposure caused his current hearing loss; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, such as the existence and persistence of tinnitus, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the relationship between bilateral hearing loss, a condition with many possible and complex causes, and in-service acoustic trauma it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service.  

Finally, in regards to presumptive service connection, the evidence of record weighs against finding the Veteran hearing loss manifested, to a compensable degree, within a year of discharge from active service.  The first puretone audiometry test to show a hearing loss disability for VA purposes was the February 2012 VA examination.    

In summation, the evidence of record is against a finding that bilateral hearing loss manifested during the Veteran's active duty service.  Furthermore, the competent medical evidence of record weighs against the Veteran's assertion that his post-service bilateral hearing loss is etiologically related to his active service.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because bilateral hearing loss did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II. Renal Cell Carcinoma

The Veteran also asserts that service connection is warranted for renal cell carcinoma.  He claims it is due to his exposure to herbicide, namely Agent Orange. The evidence of record shows a current diagnosis of bilateral renal cell carcinoma.  July 2013 VA Examination Report.  Military personnel records show the Veteran served in Vietnam during the period that exposed to herbicide is presumed.  See 38 C.F.R. § 3.307(a)(6).  However, renal cell carcinoma has not been presumptively linked to exposure to herbicide.  While certain cancers have been so linked to exposure, renal cell carcinoma is not one of them.  See 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In spite of this, evidence that direct causation is at least as likely as not is lacking in this case.  

The April 1980 Report of Medical Examination completed just prior to the Veteran's discharge from active duty shows a normal clinical evaluation of the genitourinary system.  However, on a contemporaneous Report of Medical History the Veteran responded yes to the question have you ever had or have you now tumor, growth, cyst, or cancer.  Nevertheless, further explanation from the medical examiner indicated this was checked in relation to an osteogenic sarcoma removed from the distal end of the left femur in 1951, no sequelae, and cysts removed from the right forehead and left chest in 1978, again no sequelae.  Neither condition was of the kidneys and both resolved with no sequelae weighing in favor of finding that they were not manifestations of the Veteran's current renal cell carcinoma.  

In June 2012, Dr. J.R.K., an urologist, stated he treated the Veteran for bilateral renal cell carcinoma.  He commented that Agent Orange is known to be associated with multiple malignancies and might have been a factor in the Veteran's case.  The phrasing of this medical opinion is speculative and, as such, does not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

Following a VA nephrology examination in July 2013, the VA examiner concluded it is less likely as not that the Veteran's renal cell carcinoma is proximately due to or the result of a service-connected disability.  The rationale was that this cancer is not caused by or the result of Agent Orange exposure, noting that it was not on the list of presumptive cancers.  The examiner included an extensive summary of the epidemiology, pathology and pathogenesis of renal cell carcinoma.  However, the conclusion it is less likely as not that the Veteran's renal cell carcinoma is proximately due to or the result of a service-connected disability addresses secondary service connection and not direct.  Moreover, the only logic offered for the conclusion was that since renal cell carcinoma is not on the presumptive list, Agent Orange did not cause the Veteran's renal cell carcinoma, which conflicts with the holding in Combee.  Also, the opinion of Dr. J.R.K. was not taken into consideration.  Therefore, an addendum opinion was sought that addressed these issues.  

This addendum was provided in September 2015.  Following a review of the evidence of record, including the opinion of Dr. J.R.K., the same examiner stated a review of medical literature shows no correlation between renal cell carcinoma and Agent Orange.  Therefore, a link between the Veteran's renal cell carcinoma and Agent Orange is not supported.  It would require mere speculation to offer any other opinion.  

The Board acknowledges that as part of the addendum opinion the VA examiner again noted that VA regulations do not include renal cell carcinoma as a condition that is presumptively related to Agent Orange.  However, as substantive additional rational was provided for the opinion it is the Board's determination that the concerns about the adequacy of the previous opinion were addressed.  
The Board also acknowledges the Veteran's own statements that his renal cell carcinoma is the result of in-service exposure to herbicide; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the possible etiological relationship between a cancer and an herbicide, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service.  

Finally, in regards to presumptive service connection, the evidence of record weighs against finding the Veteran's renal cell carcinoma manifested, to a compensable degree, within a year of discharge from active service.  The July 2013 VA examination indicates the condition was diagnosed in 2011.  A review of the medical evidence of record does not suggest the condition, diagnosed in 2011, had manifested as far back in time as the Veteran's first year after active duty service, let alone manifested to a degree for which compensation would be warranted under VA's Schedule for Rating Disabilities.  

In summation, the competent medical evidence indicates that the Veteran's bilateral renal cell carcinoma is not related to active duty service.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because bilateral renal cell carcinoma did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for renal cell carcinoma on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for renal cell carcinoma is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


